DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of May 2, 2022 has been fully considered.  The amendments are effective to overcome the rejections set forth in the office action of February 2, 2022.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10, 12, 14-17, 19, 21, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 5,042,536) in view of Clusserath (US 7,469,726).
	Regarding claim 1, Petri discloses a system for dispensing a beverage into a container, the system comprising: 
	at least one dispenser unit, the at least one dispenser unit comprising 
	a dispenser body (2, 5); 
	a dispenser head (13), wherein the dispenser head comprises: 
	at least one fluid port (39, 52, 58);
	a moveable seal member (25) which is configured to form a sealing barrier between at least a portion of the container (4) and the dispenser head (13)(figure 4; column 4, lines 14-19); and 
	a support member (3) on the dispenser body which aligns a rim of the container with the movable seal member (figure 2).
	Petri does not specifically disclose that the support member is configured to support the container at the lip or rim of the container.  
	Clusserath teaches that it is known to configure a support member of a filling machine to support a container at the rim of the container (figure 4; column 5, lines 35-49).  Clusserath teaches that supporting a container at the rim or from underneath are known equivalent configurations of support members (compare figure 4a and figure 5; see also column 9, lines 32-34 and column 5, lines 35-49) 
It would have been obvious to one skilled in the art to modify the device of Petri to have a support member configured to support the container at the lip or rim of the container, based on the teaching of Clusserath, as a routine selection of a known equivalent configuration for performing the same function, and/or for the purpose of modifying the device of Petri to support a different type of container.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).	Regarding claim 2, Petri discloses that the at least one fluid port is a beverage outlet and/or pressure port (column 3, 39-40 and column 5, lines 4-5).	Regarding claim 3, Petri discloses at least one support member (3) configured to contact, hold, position and/or support the container (4)(figure 2).	Regarding claim 6, Petri discloses that the at least one support is configured to position and/or align the container with the moveable seal member to ensure an effective seal (figure 2; column 4, lines 14-19)	Regarding claim 8, Petri discloses that the moveable seal member is configured to be movable between a first condition (figure 3) in which the seal member is spaced from the container and a second condition (figure 4) in the sealing member is in contact with at least a portion of the container to form a sealing barrier (column 4, lines 14-19)	Regarding claim 10, Petri discloses that the sealing member (25) is configured to contact, grip and/or clamp an inner, outer or upper surface of the mouth, lip and/or rim of the container (figure 4).	Regarding claim 12, Petri discloses that wherein the seal member (25) is configured to move in a substantially vertical direction (compare figures 3 and 4, seal member 25 moves with the head 13)	Regarding claim 14, Petri accounts for the container being selected from the group comprising drinking vessels, bottles, mugs, cups, jugs, glasses, beakers, tumblers and/or tankards (this claim language is an open-ended group, and therefore any container meets this claim language; additionally, the can 4 is a drinking vessel.  Furthermore, the device is capable of filling any container with an upper diameter that fits inside the tulip 13, such as a mug or a cup; see MPEP 2114).
	Regarding claim 15, Petri accounts for this subject matter in that the container is not positively recited, and the device is capable of filling a container made of hard plastic and/or ceramic (see MPEP 2114).  
	Regarding claim 16, Petri accounts for this subject matter in that the device is capable of operating as claimed (see MPEP 2114).  It is noted that the claim language does not specify a volume that is dispensed, and therefore any dispensing for 5 seconds or less will fall within the claim scope.

	Regarding claim 17, Petri discloses that beverage is a carbonated and/or fizzy beverage and/or wherein the beverage is an alcoholic or non-alcoholic beverage (column 3, line 40 discloses beer and soft-drink; it is also noted that alcoholic and non-alcoholic cover all possibilities).	Regarding claim 19, Petri discloses that the at least one pressure port (at 38) is connected to at least one pressure source (26)(column 4, lines 42-45).	Regarding claim 21, Petri discloses that the pressure port is configured to create a pressure differential between the interior and exterior of the container (4)(column 4, lines 42-45; the gas evacuates air which is at ambient pressure, which means the gas is at a higher pressure than ambient).  	Regarding claim 23, Petri discloses that the at least one fluid port (at 52) is connected to a dip tube or to a nozzle (end portion of pipe 12 is a nozzle).	Regarding claim 25, Petri discloses that the seal member (25) and/or dispenser head (13) is movable relative to the at least one support member (column 4, lines 14-19; compare figures 3 and 4).	Regarding claim 27, Petri discloses that a first support member is configured to contact and/or hold the container at the mouth, lip and/or rim of the container and a second support member is configured to contact and/or hold a side and/or base of the container (see figure 2).	Regarding claim 28, Petri discloses a valve (31) is connected to the at least one fluid port and is configure to operation between a first valve condition where the fluid port is a pressure port and a second valve condition where the fluid port is a beverage outlet (column 4, lines 42-45; when valve 31 is open, gas exits at the outlet of tulip 13 and when valve 31 is closed liquid exits at the outlet of tulip 13)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 5,042,536) in view of Clusserath (US 7,469,726) and further in view of Kaiser (US 3,797,535)
Regarding claim 11, Petri and Clusserath account for much of the claimed subject matter as set forth above, but do not disclose that the seal member comprises a sealing element made from a material selected from the group comprising silicone, rubber, plastic or resin.
Kaiser teaches that it is known to make the seal member of a filling head from rubber (column 3, lines 34-35).
It would have been obvious to one skilled in the art to make the seal of Petri from rubber, based on the teaching of Kaiser, as a routine selection of a known material suitable for its intended use.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 5,042,536) in view of Clusserath (US 7,469,726) and further in view of Rosen (US 2002/0139436)
Regarding claim 16, Petri and Clusserath account for the claimed subject matter as discussed above, but do not specifically state that the beverage is dispensed into the container in less than 5 seconds.
Rosen teaches that it is known for a rotary filling device to fill containers in under 5 seconds (paragraph 0141).
It would have been obvious to one skilled in the art to modify the Petri device to dispense in 5 seconds or less, based on the teaching of Rosen, for the purpose of filling more cans in a given period of time, and/or as a routine implementation of conventional operating parameters.  

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 5,042,536) in view of Clusserath (US 7,469,726) and further in view of Thielmann (US 7,980,380)
Regarding claim 30, Petri and Clusserath account for much of the claimed subject matter as set forth above with respect to claim 1, but do not disclose a plurality of base support members of differing dimensions and/or shapes are provided to adjust the height and/or position of a container in the dispenser.
Thielmann teaches that it is known in the art to provide a container filling machine with a plurality of base support members of differing dimensions and/or shapes to adjust the height and/or position of a container in the dispenser (figure 1 and column 5, line 59 - column 6, line 7).  Thielmann teaches that an advantage of this configuration is to allow fast and easy replacement of parts that are worn out (column 2, lines 11-15).
It would have been obvious to one skilled in the art to provide the device of Petri with interchangeable support members based on the teaching of Thielmann for the purpose of allowing fast and easy replacement of worn out parts.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 31, Petri and Thielmann account for much of the claimed subject matter as set forth above, but do not disclose the material of the base member.  Examiner hereby takes official notice that transparent and semi-opaque plastics are well known in the prior art.  It would have been obvious to one skilled in the art to make the base support member out of transparent or semi-opaque plastic, or any other known material, as a routine design choice, or as a routine selection of a known material based on its suitability for an intended use.   

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 5,042,536) in view of Clusserath (US 7,469,726) and further in view of Clusserath (US 5,634,500)
Regarding claim 32, Petri and Clusserath account for much of the claimed subject matter as set forth above, but do not disclose a control unit configured to control the pressurising of the container through the at least one pressure port and the dispensing of beverage under counterpressure.
Clusserath teaches that it is known to control the valves in a container filling machine using a control unit (36) to control the pressurizing of the container through the at least one pressure port and the dispensing of beverage under counterpressure (column 4, lines 26-39 and column 5, lines 49-56).
It would have been obvious to one skilled in the art to modify the device of Petri to have a control unit which controls the valves, the pressurizing, and the filling as taught by Clusserath for the purpose of increasing the accuracy and convenience of the filling system, and/or automating a known process.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Petri (US 5,042,536) in view of Clusserath (US 7,469,726) and further in view of Clusserath (US 2010/0192521).
Regarding claim 33, Petri and Clusserath account for much of the claimed subject matter as discussed above, but do not discloses sensors to monitor beverage dispenser performance to allow `real-time` adjustment of dispensing parameters selected from the group including flow rates, pumping rates, flow/pumping times, container threshold counter-pressures and cooler parameters such as temperature.
Clusserath ‘521 teaches that it is known in a beverage container filling system to use sensors (9, weighing device; paragraph 0031)  to monitor beverage dispenser performance and adjust parameters including flow times and flow rates (paragraphs 0031, and 0032).
It would have been obvious to one skilled in the art to modify the device of Petri to use sensors to control the filling system and adjust the parameters including flow times and flow rates based on the teaching of Clusserath ‘521 for the purpose of allowing more accurate and precise container filling, and/or as a simple matter of automating a known system.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 form includes references that are not cited above but which are considered relevant to this application, including:
	Krulitsch (JP 2005-112469) discloses a machine for filling cans or bottles (paragraph 001) including a supporting member which supports the rim (at 25) of the container (figure 4);
	Vadas (US 2,897,855) discloses a machine for filling cans which includes a support (16) that engages an upper end of the can (figure 1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday-Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799